Order entered September 19, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00983-CV

                        FRIEDMAN & FEIGER, L.L.P., Appellant

                                              V.

                              DEION L. SANDERS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-02996-2016

                                          ORDER
       Pursuant to Texas Rule of Appellate Procedure 34.5(c), we ORDER Collin County

District Clerk Lynne Finley to file, no later than September 23, 2016, a supplemental clerk’s

record containing a copy of the trial court’s July 29, 2016 temporary injunction. To allow

appellant an opportunity to cite to the supplemental clerk’s record in its brief, we extend the

deadline to file appellant’s brief on our own motion and ORDER the brief be filed no later than

September 30, 2016.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE